_;;

\DOO‘--`|O\!J\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 1 of 19

XAVIER BECERRA
Attol'ney General of California
TRACY L. WINSOR
Supervising Deputy Attomey General
JEFFREY P. REUSCH, State Bar No. 210080
KELLY WELCHANS, State Bar No. 253191
Deputy Attorneys General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-7804

Fax: (916) 327-2319

E-mail: Kelly.We]chans@doj.ca.gov
Atfomeysfor Non-Parly CAL FIRE

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

UNITED S'I`ATES OF AMERICA, 3:14-cr-00175-WHA

P1ain11ff, SUPPLEMENTAL RESPONSE OF 'rHE
CALIFORNIA DEPARTmNT OF

v. FORESTRY ANI) FIRE PROTECTION
FOLLOWING JANUARY 30, 2019,
HEARING ON 0RDER T0 SHOW
PACIFIC GAS AND ELECTRIC CAUSE

COMPANY,

Defendant.

 

 

 

 

CAL FIRE’s Supplemental Response Fol]owing January 30, 2019, I-learing
(No. 3:14-cr-00175-WHA)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 2 of 19

CAL FIRE’S INFORMATIONAL RESPONSE TO REQUESTS FOR INFORMATION
AT JANUARY 30, 2019, HEARING

On January 30, 2019, the Court requested that the California Department of Forestry and
Fire Protection (CAL FIRE) submit a supplemental response addressing the Court’s question
whether California Public Resources Code section 4293 (Section 4293) mandates trimming of
tree limbs that overhang powerlines, Specifically, the Court stated that “it is very important to
know whether overhanging trees that are hazards are covered or not.” Transcript of Jan. 30,
2019, at p. 118:2-6.

As discussed in more detail below, Section 4293 requires that utilities “maintain a clearance
of the respective distances which are specified in this section in all directions between all
vegetation and all conductors which are carrying electric current.°’ ThiS mandate requires utilities
to remove overhanging tree limbs that are within the applicable clearance area. Section 4293 also
requires that utilities trim or remove certain hazardous trees or limbs that may contact the lines
from the side or fall on the lines. Whether a healthy tree or limb may contact the line from the
side or fall 011 the line, and thus whether the tree or limb is a hazard, depends on the factual
circumstances specific to that tree or limb. CAL FIRE has adopted regulations and guidelines to
maximize fire prevention efforts and provide guidance to utilities and inspectors regarding
implementation of fire prevention requirementsl Similarly, the California Public Utilities
Commission (CPUC) has adopted General Order 95 (GO 95) to direct the utility’s conduct in
specific instances where vegetation management can reduce risk. Furthcr, inspectors must use
their professional judgment as to whether a tree or limb may contact a line from the side or fall on
a line. Consistent with this authority, CAL FIRE looks to the specific circumstances to
determine, on a case-by-case basis, whether failure to trim particular overhanging limbs merits
finding a violation of that statute

CAL FIRE provides this submission in an effort to assist the Court. In providing the Court
with the requested response, as a non-party to this proceeding, CAL FIRE intends to preserve and
does not waive its, or any other state agency’s, Eleventh Arnendment immunity. Because the

California Constitution creates a structure of divided executive power, each agency of the State
l

 

CAL FIRE’s Supplemcntal Response Following January 30, 2019, Hearing
(No. 3:14-cr-00175-WHA)

 

-h-LD[\.}

'-~lO\U't

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 3 of 19

acts on behalf of the State within its own statutory and regulatory authority. See Marine Forests
Soc. v. Cal. Coastal Comm ’n, 36 Cal. 4th 1, 31 (2005); People ex rel Lockyer v. Superior Coart,
19 Cal. Rptr. 3d 324, 33'7-39 (Cal. Ct. App. 2004). CAL FIRE’s response is, thus, made solely on
its own bchalf, and this submission reflects the views of CAL FIRE alone and not any other state
agency.
I. THE OPERATION or PUBLIC REsoURcEs CoDE SEcrroN 4293

Section 4293 is part of Division 4 of the California Public Resources Code. Division 4
contains provisions addressing a Wide variety of tire hazards Section 42931 requires owners and
operators of powerlines to do two things: (1) maintain an area free of vegetation around the lines,
and (2) trim or remove certain hazardous trees or portions thereof that may contact the lines from
the side or fall on the lines regardless of whether they are outside of the statutory clearance
distances2

Regulations implementing the statute provide that Section 4293 applies only during CAL
FIRE’s declared fire season, and only in “mountainous land, forest covered land, brush covered
land or grass covered land Within State Responsibility Areas.” Cal. Code Regs. tit. 14, §§ 1252,
1253. State Responsibility Areas are “lands within the state . . . in which the financial
responsibility of preventing and suppressing tires is primarily the responsibility of the state.” Cal.
Pub. Res. Code § 4125(a); see also Cal. Pub. Res. Code § 4126. Federally owned lands, certain
lands within city boundaries, and lands otherwise not described in Calif`orm`a Public Resources

Code section 4126, are excluded from State Responsibility Areas and so are not governed by

 

1 in 1963, the California Legislature declared that c‘the unrestricted use of grass-, grain-,
brush~, or forest-covered land within the State is a potential menace to life and property from fire
and resulting erosion . . . [and] that no objective evaluation of the needs of fire suppression forces
can be made until full utilization of every approach to prevent fires from occurring has been
accomplished.” 1963 Cal. Stat. 4257, attached hereto as Exhibit l for the Court’s convenience
To address this concern, and “as an aid for facilitating fire prevention and fire prevention law
enforcement,” the Legislature enacted, among other statutes, Public Resources Code section
4107, the predecessor to Section 4293. 1963 Cal. Stat. 4257, 4260. ln 1965, former Public
Resources Code section 4107 was repealed and re-enacted, without substantial change, at Section
4293.

2 A utility’s compliance with Section 4293 is mandatory, not discretionaryl Section 4293
requires that owners and operators ofpowerlines “shall” maintain specified clearance distances,
and “shall" fell, cut, or trim hazardous trees “Which may contact the line from the side or may fall
on the line.” Cal. Pub. Res. Code § 4293. As used in Calif`ornia’s Public Resources Code,
“‘[s]hall is mandatory and ‘may’ is permissive.”zCal. Pub. Res. Code § 15.

 

 

CAL FlR_E`s Supplemental Response Following January 30, 2019, Hearing
(No. 3:14-cr-00175-WHA)

 

C\DOG‘-.`IO\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 4 of 19

Section 4293. Cal. Pub. Res. Code § 4127. Approximately two-thirds of California land falls
outside of State Responsibility Areas.

Additionally, pursuant to its authority to regulate public utilities, the CPUC issued GO 95 to
provide uniform requirements for construction, operation, and use of overhead electrical
transmission and distribution lines. Rule 35 of GO 95 requires, among other things, that: “When
a supply or communication company has actual knowledge . . . that dead, rotten or diseased trees
or dead, rotten or diseased portions of otherwise healthy trees overhang or lean toward and may
fall into a Span of supply or communication lines, said trees or portions thereof should be
removed.” Rule 35 is similar to, and complements, Section 4293. lndeed, unlike Section 4293,
Rule 35 applies both inside and outside of State Responsibility Areas. However, Rule 35 does
not purport to affect the scope or interpretation of Section 4293.

A. Clearance Distance Requirements

Section 4293 first requires that owners and operators of powerlines maintain a clearance
within specified distances, which vary from four feet to ten feet, depending on the powerline’s
voltage. “ln every case, such distance shall be sufficiently great to furnish the required clearance
at any position of the wire, or conductor when adjacent air temperature is 120 degrees Fahrenheit,
or less.” Id. This portion of Section 4293 requires that any tree limb overhanging a powerline be
trimmed or removed if it is closer to the powerline than the required clearance distance

B. Requirements to Fell, Cut, or Trirn `Hazardous Tr'ees

Outside of those specified clearance distances, Section 4293 also provides that trees or
limbs that may come into contact with lines shall be treated to remove the hazard. Specifically,
Section 4293 requires that “[d]ead trees, old decadent or rotten trees, trees weakened by decay or
disease and trees or portions thereof that are leaning toward the line which may contact the line
from the side or may fall on the line shall be felled, cut, or trimmed so as to remove such hazard.”
This means that a tree, or portion thereof, that is leaning toward the line, must be “felied, cut, or
trimmed,” regardless of its health, if it “may contact the line from the side or may fall on the

line.” Id. Section 4293 requires utilities to identify and remove such hazards

3

 

CAL FIRE’s Supplemental Response Following Ianuary 30, 2019, Hearing
[No_ 3:14~cr-00175-WHA)

 

 

.bb~l[\}

`-JO'\U'\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 5 of 19

This does not mean that Section 4293 requires trimming or removing every healthy limb
that hangs over a powerline. Whether a tree or limb may contact the line from the side or fall on
the line, and thus whether the tree or limb is a hazard, depends on the factual circumstances
specific to that tree or limb.

II. CAL FIRE’s.APPLICArIoN or SECrIoN 4293

As explained above, utilities are ultimately responsible for maintaining safe conditions
pursuant to Section 4293. ln conducting its own inspections, CAL FIRE looks to the specific
circumstances to determine, on a case-by-case basis, whether failure to trim particular
overhanging limbs merits finding a violation of the statute3 CAL FIRE considers, among other
things, the health of the tree or limb, but a tree or limb need not be unhealthy to trigger Section
4293 ’s requirements CAL FIRE’s overarching goal is to minimize the risk of catastrophic
wildfire.

CAL FIRE published, in 2008, a Power Line Fire Prevention Field Guide (the Field Guide)
in conjunction with several California electric utilities.‘q The Field Guide does not identify an
exclusive list of potentially hazardous conditions; rather, it is intended to guide an inspector’s
professional judgment lt notcs: “ln applying guidelines and standards, an inspector should

l always bear in mind the fact that in areas with trees, whether natural or planted, the presence of
power lines introduces a degree of risk. The goal of the inspector and the electric utility is to
mitigate that risk in order to prevent fires, with sound judgment and experience[.]” Exh. 2 at p. l-
20.

l\/Iany of the hazards identified in the Field Guide relate to the health of a tree or its limbs,
including whether the tree or its limbs are decayed or cracked, or have root defects. The Field
Guide states that, “[e]xcept in unusual circumstances (extreme weather conditions, etc.), healthy
live trees seldom” damage powerlines. Exh. 2 at p. 1~20. However, the Field Guide also

identifies leaning trees as potential hazards when failure of the tree could result in contact with

 

3 “The director or the agency which has primary responsibility for the fire protection of
such areas may permit exceptions from the requirements of this section which arc based upon the
specific circumstances involved.” Cal. Pub. Res. Code § 4293.

4 For the Court’s convenience, CAL FIRE has attached to this brief as Exhibit 2 a copy 'of
relevant excerpts from the Field Guide. 4

 

CAL FlRE's Supplemental Response Follcwing January 30, 2019, Hearing
(No. 3:14-cr-00175-WHA)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 6 of 19

utility equipment ]d. As to tree limbs, the Field Guide states that they may be hazardous as a
result of health defects or as a result of the limb’s weight in conjunction with the forces of wind,
snow, ice, and rain. Exh. 2 at p, 1-22. Thus, as described in the Field Guide, determining
whether a particular limb or tree may come into contact with a line requires the use of judgment
based on the particular circumstances encountered during the inspection In its enforcement
activities in the field, CAL FIRE’s personnel often rely on the Field Guide and focus on the
hazards specifically identified therein5

Additionally, CAL FIRE has, in fire suppression cost recovery litigation§, identified live,
healthy trees or overhanging limbs as violations of Section 4293. A recent example is the 2015
Butte FireJ in which a living, green tree leaned toward, and eventually contacted, a powerline
owned and operated by PG&E. Other examples include, but are not limited to, the 2010 Curry
Fire, the 2007 Circle Fire, and the 2006 Napa 2 Fire, all of which were fires that CAL FIRE
determined were caused by contact between PG&E powerlines and overhanging tree limbs that
PG&E contended appeared to be living and healthy, and thus, not subject to trimming. ln each of
the four cases noted above, a tree or a limb could and did contact the line, and the identifiable
hazard should have been removed to prevent that contact and the resulting fire. The text of
Section 4293, CAL FlRE’s application of it in specific circumstances, and the mandate the statute
imposes on utilities, all further the overarching goal of the Legislature and CAL FIRE to
minimize the risk of catastrophic wildfire.

CONCLUSION

As reliected above, Section 4293 mandates that utilities trim or remove limbs overhanging l

powerlines if those limbs are inside the statutory clearance distancesl Section 4293 also mandates

that utilities trim or remove, among other hazards, trees or portions thereof that are leaning

 

5 ln its Foreword, the Field Guide cautions that, “regardless of the inferences that any
reader may draw from any statement in this Guide, the law must be obeyed.” Exh. 2 at p. 1-1.
The Field Guide further confirms that, “if there is any conflict between any statement in this
Guide and any applicable statute, regulation or order, the statute, regulation or order shall take
precedence.” Id.

6 Fire cost recovery actions incentivize fire prevention and compliance with fire
prevention laws. Venrura Coumj) v. Southern Cal. Edr'son Co., 193 P.2d 512, 519 (Cal. Ct. App.
1948).

5

 

CAL FlRE’s Supplemental Response Following January 30, 2019, Hearing
('No. 3:14-cr-00175-WHA)

 

 

4a

-_!O\U‘l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 7 of 19

toward the powerlines, including overhanging limbs, if those trees or limbs may contact the line

from the side or fall on the line. CAL FIRE appreciates the Court’s further invitation to provide

information to assist the Court’s evaluation of the issues presented in this matter.

Dated: Pebruary 6, 2019

SA2019300114
33776072.docx

6

Respectfully Submitted,

XAvH-;R BECERRA
Attorney General of Califol‘nia
TRACY L. W1NsoR
Supe'rvising Deputy Attorgey General
. j _ 1 , f
L`_f‘:`r "` r/ w l } _ n ',- j
JEFFRE-v P. REUsCr-r ' '
Deputy Attomey General
Attorneysfor Department ofForestry and
Fire Protecrz`on

 

CAL FlRE’s Supplemental Response Following .lanuary 30, 2019, Hearing

CNo. 3:14-cr~00175-WI-LA)

 

 

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 8 of 19

EXHIBIT l

, se essence se en §

Case 3:14-cr-00175-WHA Documen_t 1012 Filed 02/06/19 Page 9 of 19

EEe.H~w ewee e£ we bee we eeweewE.Eee

.weewe§e.~w eeHB.~e_wwe we waeewm .mwoe;
. . .m .enm....
.enewwwwenee
ewewe mewa e>wwewewe

neee en eeew weeE ew .Heweee nw eewe.weee .

dep enweu prw.edn enewwewdme.~ ne eeme _eeen.enww§e Aenm mcrae
new e.e,w hare ...,e _ne$eweme> _.He£ee$ we enewwwmnee weeew eeeem

ew heeeeeen epe wei mmewwew:we.~ we eeewwew£ee.., e.ewwne_wee
uaw §§er 3 eeewwewemen ne 625 _eeen..enwwde waew.ee eE

ewerewe"e dee _eew:e. .eewwnnee cme eewwwe_ eewwnde©. mh.ewww
. . . women ew .eweee mwee ew eewew,e ew mwoe me.wweem .Me.ewEee
~ m _ne£e~eeeee _H.wa

e dee enemnee ween.w mee§.ese, .mwne.~enwne . . .

..Hwenw:>._…wwen~ Lbee due .heneme e:_we@ weeew venue ne wew..£m:…e
cone mib.wnn.ee due annie .anee newewm eng we heneme bee e.eweewenw.

e.emh@ even 353 weem_...>eem eewB.He£e me eweewmw. ice
: "meen ew `e@ee .Eee ee mesne mw ._._Be newweem m enm .

.ee.:w wee~ew we newmeenmhwde we nominee

web none we minan ends w..eew

tenn e w new wnemmeeem mw newee.we
weeEEMwewem men ee.wee.~e,m ewenm.enw wm ee.moun_w umwan e._.mewd ew
. _ §

newweweme> eeE.Pewe ne .@.eewe mnwe»eem we E.d nw HE_ umee.~ 3

. e .e ed dewweem .N .emm.
e©eO eeeueeeem%w_wewwwen.w~eewnnweewwww mewnemw.m% enw due new.wdepenew
.ee eeewwmee mw wee acid .weeee:_w
7Ee..,w menw wee>eem 3 neee.am.e,
even en dee eee.~ow neweee.&mee.
m eve e e newe_eswe?e e>wwee.nne en penn Henw.§w e@nw
anweweeme mewmwewen w:He eew Ee.._w ww~eae.aw mae ew.ww ew Meeee§
wesne…we@ e mw ewewm` enw diane eni eeeeeee-wee.~ew ne -nee.mp
...e.seem _-eeenm we ems deeew.~weewn.n eng §§ eeweweewe.dne ewenw n
-e.m,:w ewn.~ewme© we 3er ei we eeewewewmew esa H ze§emm

we neweewene 33 ne weew
damn men ne we EB e£
e .w ueeee eww .ew_ee cea ew names ew gee eewweem,

-Eeeee deep men meweneeee
huge we mew_wewwm.._§ ww.sw w$e..#

....§.emew ne weeee em eweueu§eb we ewewm ear owe e~nweew exam

wame .mm how annum we degeuuem
. w w nw ee=._e>e_u an ue>ehnna:
nies each E:: w _ . . .\_~o.ww.=_au

se see eeeewe._t e.ew ew e.=.wwew,ew 535 ewe._.§h ewa we U.§.m.
meeweem.w»e.§§e mae hew swme se.£eem Eee ew mean semebmemeee
sme mae ewee.:w nwa ew .Q.HQH §.e.eweem wew:e e_w ede©. wecwem_
nee fweemw 23 we meemw eewweem e§ewe_ ew 1 eweeb wee.&§e_
se § us e see _e cease re new need esaae. §§
e§eee§§e€ v wewme,§o mee ew seem eee_.§eeem.w exsz ear
uwe. needs dee §§ a:e._._..eem_ weewec ew mae we §§ w§e §§ .
naec a§.sse ease a § a sense _s weeee_ sane §§
e§eeeee§e€ nw netwer mae wage ee.£eem §§ e.eweee§
-E.e€ n baest dee 1ew eee we w ._eweww:_…© ew w.wmew`eeww.
-eem_ §§ eeweee§.§ee».m lewin mere en mw §§ gene se..e~v
send redeem dana deeds §§ evans end mens news

. sen seen h§§ §§ .e§ §§ §§ aee.ese ns a se en

mmom mw.ww.m...wmo .

emma onmmne increase 33 wmmo~e. .nO

- . -u-.t~.i‘¢-\'- L.,,,MM

 

  

     

»1- ' =,¢-d,=§.,-‘ir.n»

»I- _,,§-`..

‘.

r.z.p]=r.z -

   

 

h "" i!tfilnrrw

m deem .eE

.mmmw _w weaewe© ne e>wweweme eEeeew nepa wee e.BE .~_ dam .
.Eedww e>e.&m.e ew eene.§wnee emma we ens.:ew eew ucmenewe£wewen
_Seeewwee.ee~w weewwe gee gene eeenewe..wee we _mewe.~ .eweeeeewm
23 _Eei e>e§ae ew eeeewee eweme eene.~ew:ee e£ ww mae .mew
.weeE wennneweeee when ex we eeneeewnee 23 ew enemewnme.~ .He
~eewn.~ _ewE.ewEewm hese wwenmee seen wmeEwpe.weU ewa _we>e.~mewe
Bw .Hew wneEw.HeQewe enww wm ww ew @ewr~enne meewwewnme.w .He .eew._.,_w
_emnew:~ewe eneaewe ew emew .He meeewen eene,~ewnee ewa ww

.neweeee wewewwe ne we weeeenn eeenw we ewe> wwwnem…eee ha en name

mmewwewdmehweme mewsH .mwdew_qewe seize we impounwa .mweweeewnw.

nwweem Hewnew>w weee~w we eeneeewee® ewnnew:eo en.w tow weee.:w,we

dee nwwa newwewweenee eewwe bee eewwewee en mesz ene£ewemee

mode eew§ .em.~ewenewe seen wewa _He>e>»e~w _weewew>eew me.._e.$£

demeeeen wmewwmwe,mew mode mewe..~ .meew>wem sheep wewneem weeew we

He>e.§ae new emeewenewe wuewee seem mae nemm.§wwe mine newewnwE
-wee :ene enemmtwmw wewneww we weee~w.~edenw ewe»_m eww_ .em@m
udee~ ew eeweneEe mw e@ee Eee we emom neweeem .@ .enm
.w_eweemen mw eeee ewee we mmom neweeem .m dam

. . .e.~ee ewe>w»w Eewn_e

ew eEe mae e_wB ewmewwe_w ew me.newee:w eeew>eee wmeeewee.~w new

ee§wwenemwe new eneee ee, wee mena wneeueee.eewewem whom _
..weeee. ew wedneeee ew eeee wewee we wiQO eewweem .w .eem

.Bew we newew> .

eng ee~w.we anne heed weeEwewe ew. weeEeeeenEwe.~ ewewe dweme

new eeeQ.Eq e .Hew eeeewww_nemwe .~e w weewwere wewew_we we eeeeE.Hew_

-..S_w en,w _Hw cennnenw eewneewme tw.§eeeeed due wepeee wmeenev
..©.Ee£ whoeveer nwwee_w weiqu weeow m we meeneuee» ew uewwemne@
-E_ee menewmwww wewnew>w we wnens.n.emwenw umw we enewwewnmew nw new
wee@w>ehnrep henn mm emmemne muneweoeeen mae meant weeea§we
seem new waeewe ewe.w@mea we eewweebenee we eee_weeew . eng
ueweeEe>eemEm we:.wee new eeedw.nenenwe emmwenw wee seem §
anewme weeeew>w we needewa 23 .E w_e>eeeee en weE me enemy
-wmee.wwe .Henwe none due meeenenewnee seem we ewnwweeee newsmen
we menemeew_we new eeew.fem §weeww wewneww we 333er weee_`w
we eene.eeweew e£ we eeeeeeeen .He eeeemw© nwweeww weee_.w we ee:e
-.~ewee© ewaeewwwe© e£ we mwemEeE. ha wee mwnw kind meewnenw
eeeneoke.._eweee eew?~em due eenenewnween dewee.$@e mwee.nnee
nw§o§ww medw>e.:w meew._§ew due eewwwwweew Ue>e.:wm_e …wennemnem we
eew..~ewee ..wmcm newweem nw @ewweeme enact e£ new eenee.nwene@we
eeewe£ seem _wneeeeepsm§wee ew wee.w.eee menenwenemn@ _mmce.
queen 3 eeene&e mm eeee w:.ee we wm@m eewweem .m dam .
. . .nd.>_,enenw_w newweem
dee e..~ _ewe.:.meee..we we eeeeww He@e.:w en mesa eeew>..ae miemenew
e§ wnwwcw>e,:w nw weeeeeeee ee. theme me mmw£e.$ eew>»emew neem
renew newweem..~e.mnn enewm>..m wewnew__w we wneE
-w...emenw eeewm ear RE meewem_e eneweeweme..h mae ee~:e §§ mene:w
-Eee nw .E.e..~en new me@w>eem _eeew>hee we ee£wmeew edc we eeeee
we eqe cenemnewee even weew :..e_,we _eemneee eweE we ee£-eew

jzmo,we.ha..o eeo mereb,ee.,em . ..mmme

'000083

Case 3:14-Cr-00175-WHA DocL_Jment 1012 Filed 02/0'6/19 Page 10 of 19

. .neweene wee>enn weee wwe

, _
eve en en

wwenlene ne_,.ww eneen won we emnwnenwe ewwa wewnew.eE ewnee:n.eww
-een we weeeenn,,_eeee en wwewwe neenem nenm .wesne ewa ne>e eeenee
.e ewwa mennww wwe we wenw..ewnween w:He weew.w>enw.w eww wweewe wenw
@wnweww ne wwwee wee mnnne. wee_,w eew_.,ewe nen..._we ne _e>eee _eeewwwen_w
bee ew wee;eewwe ew §§ emwne>ewm ne wenenw_we wne>w_w www
._ww_¢enm e>wweweme> weeew_ ne£e ne .eewweeen ,
.me>eew we eenw engenan bee we ween en._ nwe.._nwewww nev
_ .w_ee& wewa ne weeewe we eenw mnw
ewan ,wne mnwmnenwne>e ne ew wneee.wwee eenw bee nwewnwew>w 25
.enwwe>eue ne wenenwae wne we newwne ewa we neew @w
niwa .ewenewne newman eenw wne we newwneww wewa e>enneww new
m ewa eewwwnewe ew_ wneeeeeen eneewB weenw.en
-nwenn en lbeen .w.=nenu e_ww e>epe wmw.weww nw eeaenw mw newa eeew
one enneennwe ne meagan nunn n_enw weew am nepa enenn weeweeew
neweewemeP nenwne wene eeen© .~w...wewee enww ew_..weneeeen ewew>ennw
ew wnewemwne eee mw ennwennee nee wnwewwnn gene weenene weew
am bee we wee.nwenww e eeewwwwenee mneweneee_w enwne we eeneeeew
wewa ewenw en nee,_.> neweeneew ee.ewm eds ha w_‘enwnween en. ewenn
me _neneen mw ne>enweweew .enww wwnenwenn eE en ne ennwennee ne
mnww_w_ene, nene Eenw eeew now 2 weew am enenw ceneeew mw newan
nw>nenm ewnwemn€nee ne _newweweme> ewaeqnneww dean :e mnw>een
-en nn _eweeen wee.§e,,:w ne newweeeennw enw wenewwwwewee ennwennne
ne mnwwewwnn nene bee en wnee.ew@e w:ne dnnene ,nw.ewnwew.w §
.ennwennne n.e mnw.@wwne, ewn.e 3 nw.nenw e>wwen ewa
nnenw enww wnwdwenenen.._ ew:ewmen we eneeen e Enew wen owe §§
wei @eew>enn _ne>ee wennenm me weems ene newan meeer newwEwe
ne _hnen.wnnnwe wedneen.enne .eeenw we eneEweene ewmnwe ew bane
een eeewe newe.$w.wee.nm mwn,w_ .nww&enm ewnwnennnee neEe ne neww
-.ewewe> ewnennee_w wwe ~neneen mw ne>enwen.nww> _enn.w .wnnenwenww.enw
en ne weenenww eewe neee ne we.ew @m.neé eeew wenwe eenewewwe e
new .weBe mnwneewe wen.e mnweeenen Ew emenn weenerenw .e enn…w
-ennwe ne mnwwewwn_w nene 3 wneee.wwe.e wene wennene nwewnwew>w 93
neen§e£ § we
se ew. eee_: :e we :_:we weweed:: eweee::eww ewa wee._,e>ee we:e_
ne ewenew w_ene>ee-meenm ne raman _-weenew ne eene enenwewnneE
nme emineer ne _nemn _nw ennwennwe ne mnwwewwnm nne enweenween
ne _mew.enene hewenwnee _eeeeew _en._ne ene.w neene.w ewnd howe
neeen ew_ _eweee wew.em ew weewewee mw mcwe newweem kow .enw
.weew.eenen ew eeee ewee we mowe new..weem .m .enm
.weewenmweew_ em en :ee_e eene e£ dweme mnwnnwe weewnen en..w enewee_.e
menwe newwewnmen m nenm :.eene enw eneweneeenw: e ee, ew eeHe
neee eeeemweewe _new.wewnwen wm _w.een en ene>ee ne wewnew.een ewew

-eEEeww we eeneeeenw ewa ew enwe eene neewa wne new Eewwe uneeenw_

enww e wewa een_.ennewewe neweenerw ewewm win ne>ene§e, we

.ween.enmwmewe ee en deem `

eene ewa ewew§> mnwnnw.e.weewnen enw eneweee w.w.ene one :~eene e..:.w
eneweneeen: e me eene gene eweemweewe been wnweeneew we eneemw
3er ewa _ne>ee ne wewneuenn ewne_ennne_w we eeneeenn eE 2 enwe
eugene eneeen enww e 5wa newwn _eewe nw eenee oc@.ow newa eeew
won we een.e wne we eewnew.ennen, newnewe~e ewa newwa .w:n.ew wenan
mmme zonemnm §§n.enn 32 wmmom .an

 

:»\=.,..-.. » =»-w':+" ' '

 

 

_ . ' ....-..'..`\... .-
"-"‘l"'_?-"----- --.,-.r,-.-,-_'-r-'f!'r¥

m ,...., , :“._.“‘,§nwl

 

-\'=

   

mnwwenwenw _cnew eww we eneenen on neww.w eneen we mwne. eenne£
-ne ne enenen.e ei we eewwwwen newww.:n 22 nenb new ..w@.we
"ween ew w._eweneene mw eweee w.ewee‘ we wowe eewweem .m .enm

.wowe newweem en wnenennn eene enm eneweneeen e ea

en neweenenw ewewm ewa ne mnwmene_w we weneemw eweem eE .we, newen
-uweewe ew hewan eene bne _eneeen :.eene.enw mneweneeeww:
. newewwne ecwa nw weemn ed .ocwe

_ ..weeen ew .eweee mwem we w ee~e::nw
w .newnwe_w® _m ewewwnwe ew weeer ew Qawe newweem .w. ..eem.

.eenemwnn ewwwwen e mw ewewwne ewe._w we nezewe§ nn

weewenene ne menwewnween ew new.wB nEnm newewnwnn wnnw. .em.@e .

, ` .eeEeE

-nne_w =e we neewe menwewnween en eewe wwe~we eewwewwnew ne ennw

enan ewa wo hnenwewwnen e_ww we weew now we Eneewnwnw e niwa

eene ewa _newwewnennee.e ewa we wnenwmwnen ew: we eeew omw n….§m_e,

,._.eew.eeew mw mnww.wwne. ne ennwennne ewne ww .nEnwe wweweEnn nenm we

newwewnnnneee ewa we nwnenewwn.eww enw Eenw weew cnw we eeeewe~we
.ennenwnw_n .e new .eewn.eennnew we eeneneewe e wnwwe.f..,e.:w wnenwew.&
weeweneewe ne denwewnw.een en wwee.e ,ewen:we newwwnn e.Z .mm@e.

. .newwewnmen ne ew:n ewne ne new ,\E
weenw.neen ew newn?n ewennenw neie wne mnwnneem we bee e£ Eenw
nenene.we we nen>..we gene e>ewwen eeo eeewe neweeneww eneem ee__w nn
meneew wwennen weweenm seem .ewwwnwew ne newenene ne neeBe e£
we wewa e.w wwe€ mannnwe nwewpn_nn new ewennem wewee...wm ewww mnnnn.ew
-ne new wewwwnw.eneeween en_w_ .eweee ewE we mmae neneem nw n.wweew
wee ewneenenwneen ewa 3 weBwE.ew pen ene wnn ewenw~._nn w,ewn. eEnew
eeewww__ .enww wee:enwneenn we newwne>en»w ewww new meewmn.>e.nw .,:Enem
weweene ewa we mnnnew enww nw ewenwenw been newme.~.eww ewewm. ewww.
.wwnnneww w.ewee_we eng nw w.e£nemen~w mnewewwenee wene mennew ewa §§
eenewe,neee.e weime nw w_ne neweenenw e.._Em enww Eenw wennnen we_ee.wwe
m wnwnwewne genwa _w_mmw, _w wnee.ne.n newwe ne, ~.ne bee .w.eenen
.onwneen.w hne_ we mewnewennen newnenne ewa we ew:ew:e nwnn.nwe wei
-ern.n hne ewenenw_e ne ewn .nwewnwe_n pen :ene ne.e$ew d .che.
.Eee.wenm gene we ewwenww.newneww.e vi nwawa kwwwenw>n weeweeew en
M:i=w=e_eeee gene ene€n eweew.e.:w wew.$.£:n: .:::e ,,_e :S:_e_…
mewee>.w e:w_:ew sewer new..wen:.w.:ee :w emenme.:w 5 en :e:e.nea.e.ne
newwennemnee ewa ewwnB mewneewe nnenw w_ewewnew.eeee eyes nweEB
mwewnewenn ewnennenew we meswa wnenenwnnew ei n_e mmc£.en.eewe
newean Eenw eeewe ewenwenw wee eeewe :nwnnnwe emineww ..mwezew
..eE ewwme_nenew ne ewwwwwennenee new_w.e ne .ne:w.w _ee>nm_w ,ee.en.m
dwean menenenn _w.eeB nwnnww :weewm _nennnw.w ne:ew .weenenweenwe
…ween enw ne ewenweenn ennewenwen .neweweewe _eewene .eenen hneewen
emen :..wewewwnn wee we weeenew@ we eeen.nnn 23 new neweewn§eeee
wne eneenn :_wenne newnnnn: ewewnne e.eww nw eeen en .weoe

meeen denise .m anne

."weeen 2 .eweee wewee we e newew>wnw _w weinewa ew wee@@e

.e §§ §§e new e§§_e§e e gene .e .eee

. .neneeeneweewen e mw eeee ewan we 25 een
,eem dwwa mnweeennen.eev we newew>wnw wa wenwnween mwee mime wade

11

mm@m .nwOw enzn©nnneo mo mn.ebn_n...em emmn.e

0`00064

 

Case 3§14-0r-OOl75-WHA Dc_)Cument 1012 Filed'02/06/19 Page 11 of 19

. mpmv.q|¢§ `
-HEEQM .S MMBQ:S… .§:.£ qmmm.~m 5 @BM haw HQ.BEMQ mm$mm§
15 _wu.£m£@w¢_ .BEb ..5 ..SUBQQ .BWE.D.H@ §§ 235 haw .
, . .H£.B§E 2an
-E.mm noia §§ .Ho dan mm§>ou-¢mw~om no _-H_.En _.mmm.~m .B
.E::m _mBo=E _.EQEU 555 ~mm£ _UAHBQ 535 5an 23
"£E.Hmm 05 we EHEB app nhme oun£§ouud govpr
nw cum .SEHEH .E EEEEHMQ mo BnmEu_§va mBEm @B.ED
map HE UEBHEEE §an ESEM no §ch §§qu EEBEEN
23 .5 QEHEEHE@E mmw.§o£:m hdc m3 .S .~Bmm.$@ BEm
vi BQ.HH NE.E@ EBEB d man § mm£mn UHEQS H wienon
25 533 § §§ vi § ..E_Em mm£:©§u d..a..§A 3m ~§m:u.n
§§ .mo$m§.£uo.dm bna _nm.~£umm mma noUmb..EmnoU .u_.n.u .HB@Q.HQ
m£. mask §§ mud wingo m anew § QE.E main hud § .Ho
_.E§ mud we umH HEEBQD wax pmH m..&d. u@m>p.pmn QHE.\EN wm
m ESN § .E, _d EHEN nw QEB haw wm _.Hv£onm we LESQQ.E ana
no .S UMS 55 m.E sons 555 ._MEB§QH vi we hud ad pen
=mnm ngpa m 523an .S mw=£s£..nmd we EEE.§@QQ mEBw
m3de mn¢ %n .QEBHEBU.Q mmm§ ~m.§@mm noms no pum.£nou
ha ..Summporm BEW vi wm nominaon opm mnw£mum» mmm.§ among

. ` 5 dam womath assumpon cum nom 352 EIE..E§@$.H B.Em

mm nimmme @.:._ 535 EEm_ 91 mo w§§. 305 53 smme
hd.§.., E cmc§_dm mm §§ Emm mo mm~w §..Buwm ..£ dam
dmi nunn wo pnuwm .S _mumm£ ..HM.E,E map wo .nomemE.BA 23

HQEEMB .Jc.§ncu H.mm£ mi ,EUHE, .5 _§c mg pan mm §§ m:d£

§§ §§ AUHB EME§E QEQEE§ ngpa .HQ _HEEQ u§ow;m§

3 umw 3 3 3m 333 .3 opm umw §§ :mnm dom.~m@ d .HEW
§me 3 wm@§n:w mm 250 Emm mo imme nonowm ` .mH .omm

..d\ anew 5 EMEEQ..H pan mm AUEB isaac

§§ we naming opm Sn:.cu dam mmu£un..~ rm EBN: nn©

35 §§ wo

agnew u.§,n@§k, §EEQ=,H_ §§ .ms£mmn£m .E~.B.Qoh umw 695

,nm.€.~ adm _o§§ _.mmo&..&§ ..E.EE. .BYO m.EnoO _MH..E>.BQU

§§qu mo monq=oo vi wm monica vi §§ m£pnno@ vi

»QBMQ §§ umwa 3ame ..EHEE 33 mo iii mm 553 banco

§§ wo nonpva §§ umw DEE.¢, hud EUEUE 24 §QN: ?C

, , “mmnow 95 mi.Bo:£ mi 35

EEP.€ mm EEm vi _BQE.E man mo mmmo@.~dm 25 .B,m dme

. . . . "@mm.,» op 563 Emm we w dEHED…

~H HBQED .m BE.H< 3 335 mm nwme morgan .w_¢, dam

. §§ .Hc §§ QE._

m.~ emm:?v ann .F.EE:£EME .E doEHEmm§ vi PEEP band

gen adam §§ cum §§ mn£§mm we mgmech §§ non
6me 3 563 §§ 3 wm@m¢ mm 23 mouo@m .m.m~ .owm.

. .>.EEHF.HQ 2a we .BQBQ vi mo
pmmmmou wi N_:QEWB gman .Bio hud ha mwnBo mm §EB him
dea vmmEmu B § mead 535 2 nom.$a haw mhdwm.~ m§£vwm
nunn mm .En .mE~&£v guam mismme 3 …Emv.. §me vi gun
won §§ nom..&@ guam EQLB doj hud no mE.SBU §§ EEEQE
2 §§ § §§ grown § UEEUB pen 3 E§@m 4 .m@$.

"M:E.H 2 _@@S §§ op UQE…§ mm mmon marcum .H.mH dam

. .@PEEMH va inn mm M.§n dow won

vi mmo.:;_ §§ §§ QQE.F ibpon .B£o §§ §§ .mw@b. MEQSH

Hcmw zo~mm&m NJ.ADGHN 23 . ~mmom .QD

  

 

~.;

 

_ "‘ “;‘¢...m.»...-,_..._.,n'
. . . ._.;_W-=;q_‘_';m‘\‘,'-'-.'M§'H

 

535 EM.SWEE 33va down mm 233 EE§ MEH_.SQQE_-E$
..BQB owinme 2 munm§m€ ann image 3 mE.EBU 02 don
` hm:£.~ op anew §§ 3 mm§@m § wc@ dcw§mw .mH dam
.E>E>E
mmmn§wEHE.H.E um..§mmm §§ memo 355 mangum §§ Ho 3nt
-EW:H~ vi BFM md$m£@w@ _.:E.Sm k€E mmme §§ mo non
-UBQ.& 3m map ,Bw S:.EE§@$.H india mq.::wn gamma 2d
.B HBmm.~Pm BEm §§ .Em§mn guam nwcher 3 md gm HMEEE.,_
.E doc _@m:mm ma :mnm man vi mo umw §§ .E E,H_E 2d §on
gm eng S.R_§u §§ E_EB ann wi U.GBB mm.:§£ opm §§
w?§u£ mno.niom § mmme cum mm§m.€ .S bmvmw ma mmn§d§...
mume _mmmb EHEO.H no gangqu 30 635 UBQ .mw£ .5 foia
-.EFW §§me QNH m.~ ESE.B&EB 3m pnm@m.€d. vi 323 .~Bonu
-nou .B .P:...B ana mo HSEEQA §§ § SEW.EEU voidde map nan

.. -.EHE §§ SEEEHEW ma mgm mun£m% §§ _mmm.§ =m §

.Emw
_BE> 935 § coo.o: § mEpm.Smo 2 §EE §§ §§ S_m Gon
§§ § §§ 335 §§ 32 §
qm:o> 933 mo coc~m~_ § mm$.§wmc 2 nu.:~? §§ >.Ew ppm ?C
. . §§ know .w:o> cco_m~_ nmi mmi .En.
_m:o> 955 .5 §§ § managch E AUEE 25 §§ .S,m hi
imminst E.EUQE mm~h.§mu m.§ QH_EB muc,,&ummoo mm nom
noEEmmm> mm §§.Ghn_ nacionme mm 5 §EQP¢_. 25 5 wmm€m@w
umw AQEB EEHEMW w>£umm§ 23 Mo S§,HB@ .m n..§EmE`
_mow.~m£ magmaon 3m vi ,Sm B.~:£.,EOQH.H w§&im marcus
hunmmw vi .S HB$E_,_H main 23 ha m~mm§mm mm 2 mmn..:m
-,S§w 3d mm 393 iam mm cum 353 §§ mE=.:E _:§m uni
cw.$>ou-mmm.~m .B rasz _-ummhow § .B 652 mn@.ESdsoE haw
§an ann §U.:£.Bm€ .S u£§§m§$ HME.SSE §§ mm§,._£m§
.Ho _mH.:~.Emo .BQHES _UEPQ civ mcmann §§ ` m..,EEQH _QHQ
3 §§ mn£§mw.,mm UMVEB QEBSEQ mm ESHH .bo§“_
homan 3 _m@ov Emm 2 @m@©m mm §§ §§wa .m.m dam
.E>B>B §QSMEQPHE duggan 05 memo HBEB QQ.E$m 25
we EEEEEUPH 25 EP@ m=EmEUHm £B.Sm §§ QS.E §§ we
.noEu_Bo.& vi .Sw S:EG§@»E uoru£oa m.:..q_ Q.SECQ .UEEE
bmwm_m §§ .S .E§m§,m B.Em §§ .momwm.HEEQO EE.HED u:.n~nm
25 .E $P§E nonQEuEHS d wm EYEQ 3 §me ME: 555
.B ._un.n udme no 96 _:..S .menmmmm& QQEMEB .S mucnm££
.QQE@£B _mnon@££ mm .Sm>.BEES comm 3 suing 23 mud
3 hamm pen waco no.$uwm mci §§ .,HYEBQQ _EE§,&,....EBB
.S 23 §§ we YHEQHE§EE §an vi EPQ HEES..§ §§
5 §§ 2 §§ mm£ pen we mudm£u s mo EB.mnS sink MY.EQ.E
m _20@ .H..E.EU .S mms @S@ 3 525an §§ _.~Bmm.r§ mEEnm:
.,SEBH.W§E Jm:w JBFE m E.§Hnm HEEB ..&BB !.B 23 §§
3 pnmom_.~m_m mad masons 25in .woml$.£ QGEUBQ.& 95 .Sw
imm£mnomwm» %.EEEQ wE>mn munwmm vi .E .~Bmmpo_- adam 23
..3 m.:mwwuumn up op @QEE.HBQU fm mm mmm.:w §§ § UE.~ 533
125 mE.E@ .:mnm UQB .@Q.B>S.ww§m ,B roman _-EPSw .5
6an m:oEEnnoE 55 dean man ncn.s£.£m% .S mEmEEm§.E
Hm£§u£m mud mnWEEQE .B …mm§.$.@o _m~oh_n§ _mn&o Q_HB mow.$m
haw `QHU. manomw nw UUE>PB va?BEQ mm HQSHH 6on
5me 2 guam §§ 2 325 mw woon mangum .j,. dam

mmom grow EZ~BE\U_.U ho mH,EHH_FH.m \@mm

DUOO€)S

.L§

Case 3:14-Cr-00175-WHA Document 1012 Filed 02/06/19 Page 12 of 19

EXHIBIT 2

Case 3:14-Cr-00175-WHA Document 1012 Filed 02/06/19 Page 13 of 19

          
 
           
   

agnll DEFARTME
e::;»~"~mm"'°»

f
f ch°~

    

POWER LlNE
FlRE PREVENT|ON
FlELD GU|DE

2008 ED|T|ON

 

Pss§:§?fe: 533 aize:§

l
!Gl.|'mm M]R]RNI»\ SDG
E!M:§F§z: $§s§z;§§§§y“ -IIE

ED|SON'

ammunide A @S€mpra En€IgY uii!lty'

   

Case 3:14-Cr-00175-WHA Document 1012 Filed 02/06/19 Page 14 of 19

Power Li'rie l"i're Preaeritimi Fie!d Guide

 

Foreword

This Guide contains standards Statues and regulations that are necessary to minimize wildland
fires that may be caused by the operation and maintenance of electrical power lines and
energized electrical equipment used in the delivery of electrical power These standards are
based upon the studies and experiences of fire agencies and power line operations personnel,
as well as on federal regulations and the laws of the State of California. These standards, statutes
and regulations are to be considered minimum guides Field conditions may indicate the need
for efforts beyond these minimums

Except for sample copies retained for historicai or reference purposes all copies of prior editions
should be withdrawn from circuiation and destroyedl Moreover, regardless of the inferences that
any reader may draw from any statement in this Guide, the law must be obeyed Thus, if there
is any conflict between any statement in this Guide and any applicable statute, regulation or
order, the statute, regulation or order shall take precedencel Some of the applicable statutes

and regulations are set forth in STATUTES AND REGULATIONS section Of this Guide.

lt is expected that all personnel who make condition inspections and surveys, inspections of
power lines, or who prescribe hazard reduction work or other fire prevention measures will be
thoroughly familiar with the contents of this Guide. They should use it, refer to it regularly and
observe the principles1 practices and guidance included herein.

This Guide was developed as a mutual undertaking by Cal Fire, the Pacific Gas and Electric
Company, the Southern California Edison Company, San Diego Gas and Electric and the

other electric utilities of California. Its purpose is to provide information and guidance to

the personnel of the fire service agencies and electrical operators for minimum uniform
application within the areas of their respective jurisdiction and franchise responsibilities

The Guide is not to be used as a substitute for proper training, but as a reference for personnel
already familiar with the subject.

This edition of the Guide has been substantially revised not only to reflect changes in laws,
regulations policy and technology, but also to enhance its usefulness as a working field tool.
This guide is not intended to dictate to electrical utilities the methods which they must use to
construct their facilities Iiowever, this guide does detail fire hazard reduction maintenance
procedures for safety of their conductors and for certain items of hardware, in addition to the '
safety of the public.

 

Nor)ember 2008 I -1

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 15 of 19

Power L."ne Fr'r'e l’reyerrfio)r Fr'elrl Guide

 

12. Hazardous Tree |dentification

Falling trees or limbs can break conductors damage poles towers other structures and
equipment, or cause short circuits on power lines. Except in unusual circumstances (extreme
ewather conditions etc.), healthy live trees seldom cause such problems Yet trees are subject
to injuryl disease, insect and f ungus attacks and ultimately death. \X/hen so significantly afflicted,
they may become hazardous to power lines or any other improvements

i\/Iost defects are readily apparent to the trained observerl However, some defects cannot be
detected with a cursory glance This chapter describes and illustrates some of the more common
tree defects and ways to locate and evaluate them.

In applying guidelines and standards an inspector should always bear in mind the fact that in
areas with trees whether natural or planted, the presence of power lines introduces a degree of
risk. The goal of the inspector and the electric utility is to mitigate that risk in order to prevent
fires with sound judgment and experience

12.1 Recognizing Potentia| Root Defects

A. Undermined or severed roots caused by erosion or construction activity and roots
loosened by saturated soils and winds resulting in 250/o or more root exposure

B. When grade is altered and 25% or more of the root system and/or the trunk of the
tree is buried.

C. Root rot is a major cause of uprooted trees Root rot can often be detected in hard
woods by open butt rot wounds at the ground line. in conifers, it is indicated by
excessive casting of exterior needles yellowing, abnormally short needles and
internodes, rounding off of the upper crown, and fungus fruiting structures in the
cambium layer at the root crown (ground level or on the trunk of the tree).

D. Root rot may also cause leaning trees

Defective roots are particularly dangerous because of the risk they pose. ALL OR PART OF
THE ENTIRE TREE MAY FALL, CAUSING SERIOUS IN]URY TO PEOPLE OR DAMAGE TO
PROPERTY. All or part of the entire tree may fall, causing injury to people or damage to
property, particularly during high winds

13. Leaning Trees

Trees that lean toward utility facilities can be hazardous when there is a potential for failure

of either the roots butt or bo]e, that results in contact with and/or damage to utility equipmentl
Many leaning trees are caused by outside factors (wind, soil conditions etc.) which loosen or
break the roots. Construction activities which sever roots or strike tree butts and boles also may
cause trees to lean, as does the impact of falling trees either natural or man caused Humps and
soil mounding on the opposite side of the lean direction are indicators of broken or loosened
tree roots If corrective thinning will result in additional lean potential, consideration should
beegiven to removal

A leaning tree can be more hazardous because of the presence of open fire wounds or cankers,
especially if accompanied by rot. W'ounds facing toward or directly opposite the direction of the
lean tend to have the greatest weakening effect

 

Nor)ember 2008 l -20

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 16 of 19

Power time Fr'r'a Prsvam'r'mr Fia!d Grrr‘rl'e

 

14.1 Heart Rot

I-Ieart rot/ butt rot is a problem in mature and over-mature trees and frequently is an underiying
cause of failure. ln hardwoods, failures occur often in branches or in crotches rather than in the
bolel but potential bole failures should not be overlooked

Basal fire scars and mechanical injury to the bole are a major entry point for butt and heart rot.
Species especially susceptible to this kind of defect are non-resinous conifers such as white fir.
When examining these species it is very important that fire scars are checked for the presence
and amount of decay.

14.1 Recognizing Heart Rot

Open wounds showing visible rot.

Old wounds that have partially or fully healed overl

Conks anywhere on the bole of the tree

Hollow trunks detected by rapping on the tree trunk or by use of an increment borer.
Decr'easing crown vigor. '

Cracks or splits not caused by lightning; and

Swelling or cankers on the bole.

4.2 Degree of Hazard from Heart Rot or Butt Rot

Amount of radial wood remaining

Basic form of the tree relative to weight distributionl

Rate of growth vs. the loss of strength due to decay.

Orientation to the prevailing winds and the amount of canopy the tree has
Other contributing factors (cracks sap rot, leaning, root rot).

acosta -\ sessions

15. Trunk Deformities

Deformities can weaken the bole and increase the chance of breakage at the point of deformity,
Deformations are caused by the following:

15.1 Dwarf lV|istletoe Cankers

Swellings of the bole resulting from infection by dwarf-mistletoe are quite prevalent on both
white and red firs. When these swellings first begin there is minimal weakening of the trunk.
As the cambium in the oldest part of the swelling dies structural weakening becomes more
prevalent. Breakage at the canker location is likely to occur when the width of the dead
face approaches half the circumference of these swellings. Trees in this condition should be
abated. Cankers or otherwise llattened areas oriented to the windward or to the leeward
side of the bole are more likely to fail than similar areas oriented parallel to the direction

of strong winds.

Open dwarf-mistletoe cankers are sometimes found on the lower trunks of Ponderosa

and ]effrey pines, but resin infiltration prevents the wood from decaying. Therefore, such
mistletoe cankers on these species have a lower likelihood of being hazardous but should
still be closely evaluated since some structural weakness might be possiblel

Cankers, thought to result from infection by rust fungi, occur in pines The wood around
these cankers may remain sound for years but trees with such cankers could eventually
develop structural weaknesses particularly when the depression is deep and located sixteen
feet or more above the base of the tree.

 

NOUembe)' 2008 l -2]

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 17 of 19

Potr)er' Lr'm? Fr`re Preve)rn'orr F."e[d Gm'a'e

 

15.2 IV|an Caused Deformities

Flattening of the tree trunk may be caused by the attachment of pieces of wood or steel
members to trees to serve as cross arms for utility lines or for use as building supports
Fastening wires and Cables around the trunk for various purposes deforms and weakens
the tree. The guidelines for cankers and rusts can be used for evaluating risk.

15.3 Forked Trees

Forked trees with tight veshaped crotches are susceptible to splitting and breaking off at the
crotch. This problem is prevalent mostly in mature trees in which the members of the fork
have grown long and heavy. Hardwoods are more susceptible to this type of failure than
conifers because of their wide, spreading crown which results in strong leverage at the
crotch and other points of potential weakness

The inspector should scrutinize forked trees carefully for signs of visible open cracks and
splits included bark, or for callus ridges outlining and closing older cracks I'ie should also
look closely for signs of rot which follow such splits. Even in the absence of splits, rot is
sometimes present in crotches to a degree sufficient to render the tree hazardous

15.4 Combination Defects

When more than one defect or condition influencing the degree of hazard is present in a
tree, it is said to have a combination or multiple defects Although single defects can be
severe enough to require abatement, usually a combination of factors or a heightened level
lof severity of a particular defect or set of defects is more likely to trigger a decision to abate
the condition Therefore, the inspector must always look at the overall situation.

16. Defective Limbs

Limb failure can occur when the combined forces exerted on the limb exceed the strength of the
limb at its weakest point. These forces include the weight of the limb itself, as well as the forces
imposed by wind, snow, ice and rain such that when the tree is re-examined following winter
conditions limb configuration and relative strength could be altered Limb failures also occur as
a result of the presence of defects such as: decay, cracks splits and breaks holes from animals
birds (mostly woodpeckers) or insect activities and compression defectl

Hardwoods as a group are more susceptible to limb failures than are conifers because of basic
differences in crown form, which in the hardwoods give rise to narrow, structurally weak
crotches and also to long branches which become heavily weighted at the extremities There
is a tendency in hardwoods for trunk rot to extend into major limbs and increase the potential
for limb faiiurcs. In this regard true oaks eucalyptus and sycarnore merit special attention.

16.'! Size of Limbs

A degree of hazard control can be achieved by removal of defective limbs larger than a
specified diameter and length The‘detailed guidelines which follow are based on this conceptl

16.2 Location of Limbs

A basic principle in tree hazard control is that a potential hazard exists only if there is a
likelihood of injury or damage should a tree, or part of a tree, fail. Before a situation can be
said to be potentially hazardous from tree limbs two basic elements must be present: (a)
defective limbs larger than a specified diameter and length (see 16.5), and (b) limbs located
so that in failing they have a likelihood of striking power lines

 

Nor)ember 2008 1-22

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 18 of 19

Power Line Fr're i"rer)eirn'mr Fi'e!r! Guide

 

16.3 Relative Durabi|ity of Wood

Dead limbs of most conifers will remain attached for a relatively long time in a safe
condition because of their resinous character which renders the limbs resistant to decay. The
exception to this exists with the dead wood of the true firs which, due to its non-resinous
character, can be expected to decay faster than the dead limbs of other coniferous Species.
Consequently, the true f irs and other conifers should be inspected with these facts in mind

Dead limbs of hardwoods generally decay faster than do similar limbs in conifers This faster
rate of decay in turn means more rapid development of defective limbs in hardwoods than
in conifers

16.4 Weather Conditions

Weather conditions have an important influence on the number of dead and defective

limle in a tree Limbs which have withstood snow and ice loads the previous winter are less
likely to break and fall later during the miider weatherl Many weak and defective limbs are
eliminated under snow and ice conditions This natural testing and elimination of defective
and weak limbs does not occur in trees below the snowline: consequently, the limb hazard
potential can be greater in such areas

16.5 Guide|ines for Dead Limb Hazard Contro|

A. Conifers - Remove dead tops and limbs when:
i. Defects and weakness exist as a result of decay, breaking crackingl splitting, wood
pecker holes or insect activity.y
2. Limb size exceeds 3 inches in diameter and 6 feet in length.

B. l-lardwood » [Except true oak and madronel
l. Rernove all dead tops and limbs the same as for conifers

C. True oak and madrone
i. Remove all dead tops and limbs when limb size exceeds 2 inches in diameter
and 4 feet in length.

17. Top Defects
17.1 Dead Tops

Dead tops on living conifers sometimes called "spike tops", may be hazardous in some
cases Experience indicates that spike tops in Sierra redwood, incense cedar, coast redwood,
pines and Douglas fir can be considered non hazardous if not structurally weakened by
defects such as bad cracks, splits or woodpecker holes and also, if without bark, which
could loosen and fall.

Dead tops in both White and California red firs must be considered hazardous and such
tops should be removed as soon as possible Because of the non-resinous nature of the
wood of these species it is relatively non-durable and quite susceptible to attack and
consequent weakening by decay fungi. '

 

No-r)e.urber 2008 l -23

Case 3:14-cr-00175-WHA Document 1012 Filed 02/06/19 Page 19 of 19

Power fine Fr're P)'at‘eri!r‘mr Fie."d Grrr'a'e

17.2 Broken Out Tops and Vo|unteer Tops

Conifer'S With tops that have broken out are not considered to be hazardous even though
there may be rot present below the break and a short length of decayed trunk still remains
Volunteer tops that form following the loss of tops in conifers are not considered hazardous
so long as Stlch tops remain live. This is true whether such tops are single or multiple When
dead, such tops should be considered a hazard and should be removed

18. Other Considerations
18.1 Thick CroWnGrthh

Crowns with a heavy1 thick growth of live limbs and branches may be susceptible to limb
failure (as well as bole and root failure) from winds Corrective pruning may be justified to
prevent such failures

18.2 Structure

The overall structure of many hardwoods as well as some conifers frequently includes

a combination of potentially weak crotches and heavy limbs which render the limbs
susceptible to failure at the crotches Sometimes open cracks or callus ridges may be
present as evidence of partial failurel but frequently no such evidence is visible Through
observation and experience the inspector should come to recognize such potentially
hazardous conditions General pruning to reduce limb and crown weight should be
considered for control

19. Techniques and Aids

The inspector should develop certain habits when checking for hazardous trees Few defects are
located at eye-levcl-, therefore, he/she must quickly scan the entire tree from the soil surrounding
it to the top and the branches l\/Iany conifersare over 100 feet tall, making naked eye inspection
of the top and upper branches somewhat difficult, thus binoculars should be part of his or her
equipmentl

If any indication is noted of butt, heart or sapwoocl rot in the lower trunk, the extent of damage
should be estimated A quick, rough estimate can be made by tapping the trunk with an ax
handle, night stick, or other similar instrument to determine whether or not it sounds hollow.
An increment borer may also be used

He/she should check the orientation of conks, flat areas splits crotches and other deforrnities
in relation to the direction of the power line from the tree and to the prevailing wind directionl
if the tree, or a part thereof, does not require abatement the inspector should go on to the
next tree

When a tree is found which needs treatment, it must be properly identified for those who

will do the work and for follow-up inspection The tree should be marked with flagging,
timber-marking paint or other means lt should be located by map, sketch, or bearing and
distance from an identifiable objectl ln some cases one or more photographs would be helpful

An inspector should develop the habit of looking to both sides and to the rear as well as ahead
l\/lany defective trees will be hidden from one direction but not from other directions Similarly,
many defects can only be seen from one or two sides of the tree

Finally, in particularly in dense stands the inspector should make occasional side trips outside
the cleared right-of-way. This is particularly true in dense conifer stands The screening
vegetation along the edges of the right-of-way will often hide evidence of defects in trees

 

Nor)embsr 2008 1-24

